Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 1 of 19 PagelID#: 9

 

You Are Hereby! Notified - Civil
IVAN VALDES LOPEZ UG,
VS. 2019-002315

OLD COLONY INSURANCE SERVICE

14® Judicial District Court
State of Louisiana
Parish of Calcasien

 

 

THE STATE OF LOUISIANA

TO: OLD COLONY INSURANCE
SERVICE
THROUGH ITS AGENT FOR
SERVICE OF LEGAL PROCESS:
COMMISSIONER OF INSURANCE
1702 NORTH THIRD STREET
BATON ROUGE, LA 70802

YOU ARE HEREBY NOTIFIED:

YOU ARE TO COMPLY WITH THE INTERROGATORIES AND THE REQUEST FOR PRODUCTION
OF DOCUMENTS WITHIN THE LEGAL TIME DELAYS.

ALL IN ACCORDANCE WITH CERTIFIED COPY ATTACHED HERETO AND MADE A PART
HEREOF.

Wimess the Honorable Judge of said Court, at Lake Charles, Louisiana, this 10TH day of MAY, 2019.

Issued and delivered June 6, 2019 ne De

Byrof Ww ikinson
Brot) Clerk of Court

 

SERVICE INFORMATION

 

Received on the day of 20 and on the
above named party as follows:

PERSONAL SERVICE on the party herein named

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile

in the parish in the hands of a person apparently over the age of seventeen years, living
and residing in said domicile and whose name and other facts connected with this service, I leamed by interrogating the said
person, said party herein being absent from his residence at the ume of said service.

 

 

RETURNED:
PARISH OF this day of 20,
SERVICE _ BY:

Deputy Shesiff
MILEAGE $

TOTAL §

Party No. PO01

 

co y

cMS 6 4686 6 3 4
Fiting Date: 06/06/2019 10:47 AM Page Count: 1 3
Case Number, 2019-002315

Document Name You are Hereby Natfied - Civil
{ Original Copy }
CMS0035 Page 1 of 1
Case 2:19-cv-00969-JDC-KK

Document 1-1 Filed 07/26/19

Page 2 of 19 PagelD #: 10

 

 

 

IVAN VALDES LOPEZ 14" Judicial District Court
VS. —-2019-002315 State of Louisiana
OLD COLONY INSURANCE Parish of Calcasicu
SERVICE

THE STATE OF LOUISIANA

TO: OLD COLONY INSURANCE

SERVICE

THROUGH ITS AGENT FOR
SERVICE OF LEGAL PROCESS:
COMMISSIONER OF INSURANCE -
1702 NORTH THIRD STREET
BATON ROUGE, LA 70802

Parish of East Baton Rouge, Louisiana, Defendant in said suit

YOU ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to comply with the demand contained in
the petition of YAN VALDES LOPEZ,ET AL (PETITION FOR DAMAGES) against you, cerufied copy of
which petition accompanies this citation, or file your answers thereto in writing in the office of the Clerk of Court, at the
Courthouse, in the City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of
default.

Witness the Honorable Judges of said Court, at Lake Charles, Louisiana, this 10th day of May 2019.

Issued and delivered June 6, 2019

 

Byron Wilkinson

 

 

Deputy Clerk of Court
Toro nanananararenacacaccs cone cecnreesree "SERVICE INFORMATION
Received on the day of 20___, and on the day of 20__., served the above named
party as follows:
PERSONAL SERVICE on the party herein named
DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile
in the parish in the hands of a person apparently over the age of seventeen years, living and residing in

 

said domicile and whose name and other facts connected with this service, ] leammed by interrogating the said person, said party herein
being absent from his residence at the time of said service.

 

RETURNED:
PARISH OF this day of 20,
SERVICE 5 BY:

Deputy Shesiff
MILEAGE 3
TOTAL §.,
Party No. POO!

Ae

CMS 64 68 6 3
Filing Date: 06/06/2019 10:46 AM Page Counc 3
Cate Number. 2019-002315
Document Name Citadon

er I Page 1of 1
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 3 of 19 PagelID#: 11

 

IVAN VALDES LOPEZ 14* Judicial District Court
VS. 2019-002315 State of Louisiana
OLD COLONY INSURANCE SERVICE Parish of Calcasieu

 

 

THE STATE OF LOUISIANA

TO: OLD COLONY INSURANCE
SERVICE
THROUGH ITS AGENT FOR
SERVICE OF LEGAL PROCESS:
COMMISSIONER OF INSURANCE
1702 NORTH THIRD STREET
BATON ROUGE, LA 70802

YOU ARE HEREBY NOTIFIED:

YOU ARE TO COMPLY WITH THE INTERROGATORIES AND THE REQUEST FOR PRODUCTION
OF DOCUMENTS WITHIN THE LEGAL TIME DELAYS.

ALL IN ACCORDANCE WITH CERTIFIED COPY ATTACHED HERETO AND MADE A PART
HEREOF.

Witness the Honorable Judge of said Court, at Lake Charles, Louisiana, this 10TH day of MAY, 2019.
Issued and delivered June 6, 2019

 

Byron Wilkinson
Deputy Clerk of Court

SERVICE INFORMATION

Received on the day of 20___, and on the
above named party as follows:

 

PERSONAL SERVICE on the party herein named

DOMICILLARY SERVICE on the party herein named by leaving the same at his domicile

in the parish in the hands of a@ person apparentiy over the age of seventeen years, ving
and residing in said domicile and whose name and other facts connected with this service, ] learned by interrogating the said
person, said party herein being absent from his residence at the time of said service.

 

 

ED:
PARISH OF this day of 20
SERVICE } BY:

Depury Sheriff
MILEAGE $

TOTAL §.

PanyNo. —- POO1

AOE

CMS 6 é
Filing Date: 06/06/2019 147 AM Page Couns: 1
Case Number. 2019-002315
Document Narnz: You are Hereby Notified - Civil
Service y
snoss Page 1 of 1
Case 2:19-cv-00969-JDC-KK Document 1-1

IVAN VALDES LOPEZ and : 14T JUDICIAL DISTRICT COURT
LENAY BIENES GARCIA, Individually,

and on behalf of their minor child,

IVANA BIENES LOPEZ

VS. NO. LDA - Lb \S A : PARISH OF CALCASIEU

OLD COLONY INSURANCE SERVICE,
HORD TRUCKING, INC. AND

RAYMOND J. MOORE : STATE OK LOUIS
MAY 10 2089 | am Peller

FILED:
DEPUTY CLERK OF COURT

 

PETITION FOR DAMAGES

The petition of VAN VALDES LOPEZ and LENAY BIENES GARCIA, Individually,
and on behalf of their minor child, IVANA BIENES LOPEZ, both residents of the full age of
majority, residing in lowa, Calcasieu Parish, Louisiana, respectfully represent:

l.

Made defendants herein are:

a. OLD COLONY INSURANCE SERVICE, a foreign insurance corporation,
authorized to do and doing business in the State of Louisiana with the
Commissioner of Insurance designated as its agent for service of legal process,
1702 North Third Street, Baton Rouge, LA 70802;

b. HORD TRUCKING, INC., a foreign corporation, who may be
served at 7005 Hord Road, Flemingsburg, Kentucky, 41041,
and may be served pursuant to the Long-Arm Statute, LSA-R.S.

13:3201; and,

c. RAYMOND J. MOORE, an individual who may be served at 608 Creekview
Drive, Ripley, Ohio, 45167, and may be served pursuant to the Long-Arm Statute,
LSA-R.S.13:3201.

2.

On or about October 16, 2018, at approximately 2:30 p.m., Petitioner, IVAN VALDES
LOPEZ, with LENAY BIENES GARCIA as a guest passenger, along with their minor child,
IVANA BIENES LOPEZ, were in a 2015 Toyota Camry, traveling eastbound on Interstate 10,
Calcasieu Parish, Louisiana, when suddenly and without warning, a 2000 Peterbilt 379 Truck
bearing Kentucky License No. A66561, owned by HORD TRUCKING, INC., and being driven
by RAYMOND J. MOORE, struck the rear of the 2015 Toyota Camry, thereby causing injuries

and damages as set forth below.

Filed 07/26/19 Page 4o0f 19 PageID#: 12
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 5of19 PageID#: 13

3.
The aforesaid accident was in no way attributable to the negligence of Petitioners, IVAN
VALDES LOPEZ and LENAY BIENES GARCIA, but on the contrary, was due solely and
proximately to the negligence of Defendant, RAYMOND J. MOORE, whose negligence includes,

but is not limited to the following:

a. Following too closely;
b. Failing to keep a reasonable distance from traffic in front of him;
c. Failing to keep a proper lookout;

d. Failing to see what he should have seen and to do what he should have done;

€. Failing to yield to right of way traffic;

f. Failing to avoid colliding with Petitioners’ vehicle;
g. Failing to exercise due care and caution under all facts and circumstances;
h. Careless operation of his vehicle; and,

i. All other acts of negligence which may be shown through discovery and at the
trial of this matter.

Defendant, HORD TRUCKING, INC., was negligent and is liable to the petitioner for the

following reasons:
a. Failure to properly train and instruct its drivers;
b. Failure to properly maintain and repair its vehicles;
c. Failure to properly supervise its drivers;
d. Failing to obey and failing to ensure that its drivers obey laws, ordinances, and

regulations regarding operation of its vehicles; and,

e. Any other acts of negligence or omissions which may be shown at the trial of this
matter.

5.
As a result of the accident, Petitioner, IVAN VALDES LOPEZ, suffered injuries and
damages including, but not limited to, neck pain, left shoulder pain, pain in rib area, chest

contusion, back pain radiating to legs, leg pain, and headaches.
Case 2:19-cv-00969-JDC-KK Document1-1 Filed 07/26/19 Page 6 of 19 PagelD#: 14

6.

As a result of the accident and injuries, Petitioner, IVAN VALDES LOPEZ, has and will
continue to sustain past, present and future medical expenses, and past, present and future mental
and physical pain and suffering, disability, loss of earnings, loss of future earning capacity, mental
anguish, loss of enjoyment of life, and loss of consortium for his wife and daughter, said injuries
entitling petitioner to such damages as are reasonable in the premises.

7.

As a result of the accident, Petitioner, LENAY BIENES GARCIA, suffered injuries and
damages including, but not limited to, posterior head pain, neck pain, shoulder pain, right shoulder
contusion, arm pain, and headaches.

8.

As a result of the accident and injuries, Petitioner, LENAY BIENES GARCIA, has and
will continue to sustain past, present and future medical expenses, and past, present and future
mental and physical pain and suffering, disability, loss of earnings, loss of future earning capacity,
mental anguish, loss of enjoyment of life, and loss of consortium for her husband and daughter,
said injuries entitling petitioner to such damages as are reasonable in the premises.

9.

As a result of the accident, Petitioner, MANA BIENES LOPEZ, suffered injuries and

damages including, but not limited to, fussiness, sleep issues, tongue laceration,
10.

As a result of the accident and injuries, Petitioner, WANA BIENES LOPEZ, has and will
continue to sustain past, present and future medical expenses, and past, present and future mental
and physical pain and suffering, disability, mental anguish and loss of enjoyment of life, said
injuries entitling petitioner to such damages as are reasonable in the premises.

11.

Petitioners, IVAN VALDES LOPEZ and IVANA BIENES LOPEZ have suffered and will

continue to suffer loss of consortium, service and society as a result of the incident and injuries to

wife and mother LENAY BIENES GARCIA.
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 7 of 19 PagelID #: 15

12.

Petitioners, LENAY BIENES GARCIA and IVANA BIENES LOPEZ have suffered and
will continue to suffer loss of consortium, service and society as a result of the incident and injuries
to husband and father IVAN VALDES LOPEZ.

13.

At the time of the accident, Defendant, OLD COLONY INSURANCE SERVICE, had
issued and there was in full force and effect a policy of liability insurance, in favor of HORD
TRUCKING, INC., owner of the 2000 Peterbilt 379 Truck bearing Kentucky License No. A66561,
under the terms of which OLD COLONY INSURANCE COMPANY had agreed to insure and
indemnify defendant, RAYMOND J. MOORE, as a permissive driver of the 2000 Peterbilt 379
Truck, against any and all liability arising out of the negligent operation of the 2000 Peterbilt 379
Truck.

14.

Petitioner desires and is entitled to have the attached Interrogatories and Requests for
Production of Documents be made a part hereof, and served upon the defendants simultaneously
with the Petition For Damages, with each defendant ordered to produce the information and
documents within the time delays provided by law.

15.

Petitioners, IVAN VALDES LOPEZ and LENAY BIENES GARCIA, Individually, and
on behalf of their minor child, MANA BIENES LOPEZ aver that at this time their damages do
not exceed the jurisdictional amount necessary for a trial by jury.

WHEREFORE, petitioners, VAN VALDES LOPEZ and LENAY BIENES GARCIA,
Individually, and on behalf of their minor child, IVANA BIENES LOPEZ, pray that defendants,
OLD COLONY INSURANCE SERVICE, HORD TRUCKING, INC. AND RAYMOND J.
MOORE, be duly served with a copy of the foregoing petition and cited to appear and answer
same, and after the lapse of all legal delays and due proceedings had, that there be judgment herein
in favor of petitioners, , 1¥YAN VALDES LOPEZ and LENAY BIENES GARCIA, individually,
and on behalf of their minor child, IVANA BIENES LOPEZ and against defendants, OLD
COLONY INSURANCE SERVICE, HORD TRUCKING, INC. AND RAYMOND J. MOORE,
for general and special damages as are reasonable in the premises, together with legal interest

thereon from the date of judicial demand until paid, and for all costs of these proceedings.
Case 2:19-cv-00969-JDC-KK Document 1

-1 Filed 07/26/19 Page 8 of 19 PagelID#: 16

Petitioners further pray for such additional relief as the law, equity and nature of the case

may permit.

By Their Attomeys,

BAGGETT, McCALL, BURGESS,
WATSON & GAUGHAN, L.L.C.

LC

MELISSA SHAW-BROWN (#33367)
ERIN M. ALLEY (#23214)

3006 Country Club Road

Post Office Drawer 7820 .

Lake Charles, Louisiana 70606-7820
Telephone: (337) 478-8888

Facsimile: (337) 479-7979

E-mail: mshawbrown@baggettmccall.com

PLEASE SERVE THE FOLLOWING DEFENDANTS:

OLD COLONY INSURANCE SERVICE
through its agent for service of legal process,
Commissioner of Insurance

1702 North Third Street

Baton Rouge, LA 70802;

HORD TRUCKING, INC.

Who may be served at:

7005 Hord Road

Flemingsburg, Kentucky, 41041,

and may be served pursuant to the
Long-Arm Statute, LSA-R.S. 13:3201;

RAYMOND J. MOORE

Who may be served at:

608 Creekview Drive

Ripley, Ohio, 45167,

and may be served pursuant to the
Long-Arm Statute, LSA-R.S.13:3201.

 
Case 2:19-cv-00969-JDC-KK Document 1-1

IVAN VALDES LOPEZ and :
LENAY BIENES GARCIA, Individually,
and on behalf of their minor child,
IVANA BIENES LOPEZ

VS. NO. 20) -2BN§ V

OLD COLONY INSURANCE SERVICE,
HORD TRUCKING, INC. AND
RAYMOND J. MOORE

FILED: MAY 10 2018

Filed 07/26/19 Page 9 of 19 PageID#: 17

14T JUDICIAL DISTRICT COURT

PARISH OF CALCASIEU

STATE OF

\ Ut | aie

DEPUTY CLERK OF COURT

 

REQUEST FOR WRITTEN NOTICE
OF ASSIGNMENT AND WRITTEN NOTICE

OF ANY ORDER OR JUDGMENT MADE OR RENDERED

TO: Honorable Lynn Jones
Clerk, Caicasieu Parish Courthouse

Lake Charles, Louisiana 7060!

In accordance with the provisions of LSA - C.C.P. 1571 and 1572, you are hereby requested

to give the undersigned, as counsel for petitioner, in the above captioned matter, written notice, by

mail, ten (10) days in advance of any date fixed for tial or hearing of the case, whether on

exception, rules or the merits thereof.

In accordance with the provisions of LSA - C.C.P. 1914 and 1915, you are hereby

additionally requested to send us immediate notice of any order or judgment made or rendered in

this case on the entry of such order or judgment.

By Their Attorneys,

BAGGETT, McCALL, BURGESS,
WATSON & GAUGHAN, L.L.C.

MELISSA SHAW-BROWN (#33367)
ERIN M. ALLEY (#23214)

3006 Country Club Road

Post Office Drawer 7820

Lake Charles, Louisiana 70606-7820
Telephone: (337) 478-8888

Facsimile:

(337) 479-7979

E-mail: mrshawbrown@baggetimecall.com
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 10 of 19 PagelID #: 18

7/25/2019 Welcome to Fasttrack Organization Search

HORD TRUCKING, INC. —

General Information

Organization Number
Name

Profit or Non-Profit
Company Type
Status

Standing

State

File Date
Organization Date
Last Annual Report
Principal Office

Registered Agent

Authorized Shares

Current Officers

President
Vice President
Secretary

Director
Director
Incorporator
Incorporator

0278255

HORD TRUCKING, INC.
P - Profit

KCO - Kentucky Corporation
A - Active

G - Good

KY

10/10/1990

10/10/1990

5/2/2019

7005 HORD PIKE

‘FLEMINGSBURG, KY 41041

JEFF HORD
2078 HELENA RD
FLEMINGSBURG, KY 41041

1000

Jeffrey Lee Hord
Jeffrey Lee Hord
Ann Hord

Individuals / Entities listed at time of formation

JEFF HORD
ANN HORD
JEFF HORD

ANN HORD

Images available online

Documents filed with the Office of the Secretary of State on September 15, 2004 or thereafter are available as scanned
images or PDF documents. Documents filed prior to September 15, 2004 will become available as the images are created.

 

Annual Report 5/2/2019 1 page PDF

Annual Report 4/20/2018 1 page PDE

Certificate of Withdrawal of .

Assumed Name 3/14/2018 1 page tiff PDF

Certificate of Assumed Name 3/14/2018 1 page tiff PDE

Certificate of Assumed Name 2/20/2018 1 page tiff PDE

Annual Report 4/24/2017 1 page PDF EXHIBIT
Annual Report 3/9/2016 1 page PDE

Annual Report 4/1/2015 1 page PDE Zz
Annual Report 2/3/2014 1 page PDE ——————

  

https ://app.sos.ky.govifishow/(S(r5wifewibxsunkinohakn352))/default.aspx?path=ftsearch&id=0278255&ct=098cs=999998ce=A4Lb r
Case 2:19-cv-00969-JDC-KK Document1-1 Filed 07/26/19 Page 11 of 19 PagelID#: 19

 

 

 

7252019 Welcome to Fasttrack Organization Search
Annual Report 1/10/2013 i page PDE
Annual Report 6/25/2012 1 page PDE
chen Office Address o/ea/20i4 11:33:55 1 page PDE
Registered Agent 731:
name/addresechange = AME PAGE BE
Annual Report 6/24/2011 1 page PDE
Annual Report 3/23/2010 1 page PDE
Annual Report 1/21/2009 1 page PDE
Annual Report 1/17/2008 1 page PDE
Annual Report 1/19/2007 1 page PDE
Annual Report 3/8/2006 1 page tiff PDE
Annual Report 4/6/2005 1 page tiff PDE
Certificate of Assumed Name 4/4/2005 1 page tiff PDE
Annual Report 4/22/2003 1 page tiff PDE
Annual Report 5/7/2002 1 page tiff PDE
Annual Report 5/22/2001 1 page tiff PDE
Annual Report 4/25/2000 1 page tiff PDF
Annual Report 5/26/1999 1 page tiff PDE
Annual Report 4/1/1998 1 page tiff PDE
Annual Report 7/1/1997 1 page tiff PDE
Statement of Change 9/23/1996 2 pages tiff PDF
Annual Report 7/1/1996 1 page tiff PDF
Annual Report 7/1/1995 1 page tiff PDE
Annual Report 7/1/1994 1 page tiff PDE
Annual Report 4/1/1993 1 page tiff PDE
Annual Report 3/20/1992 1 page tiff PDE
Annual Report 7/1/1991 1 page tiff PDE
Articles of Incorporation 10/10/1990 1 page tiff PDF

Assumed Names

HORD TRUCK & TRAILER SALES & SERVICE Active
HORD TRUCK & TRAILER SALES & SERVICE, INC. Inactive
HORD TRUCK & TRAILER SALES & SERVICE INC Inactive

 

Activity History

Filing File Date Effective Date Org. Referenced

Annual report ri oh 206 PM °/ 2/2019

la vane, ante

Added assumed name eee AM 3/14/2018 HRA
Added assumed name eo EM 2/20/2018 SERGE INE
Annual report 3100-37 PM_——_2:00:37 OM

Annual report iau37 pM 1:31:37 PM

hitps:J/app.sos. ky.govifishow/(S(r5wifewibxsunkInohakn352))/default.aspx?path=fisearch&id=0278255&ct=098cs=999998ce=A4Lb7hcC46k4soxT EMI. . 24
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 12 of 19 PagelD #: 20

712512019 Welcome to Fasttrack Organization Search
Annual report 4/1/2015 4/1/2015
12:45:19 PM 12:45:19 PM
Annual report 4:21:58 PM 4:21:58 PM
Annual report 4:01:27 PM 4:01:27 PM
Annual report 5111 PM 1:51:11 OM
Annual report 11:36:08 AM 11:36:08 AM
Principal office change 11:35:55 AM 11:33:55 AM
Registered agent address change oe AM Sete AM
Annual report 12:23:29 M 12:23:29 PM
Annual report 3:26:25 PM 3:26:25 PM
Annual report 2:35:52 PM —2:35152 PM
Annual report 1:58:57 PM 1:58:57 PM
Annual report a/s/a0ne pM. 3/8/2006
Added assumed name eS om 4/4/2005 Eee eERR CE ee
Principal office change aM 3/12/2002
Registered agent address change 9/23/1996 9/23/1996

Microfilmed Images _

Microfilm images are not available online. They can be ordered by faxing a Request For Corporate
Documents to the Corporate Records Branch at 502-564-5687.

 

Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Annual Report

Statement of Change

Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Annual Report

3/15/2005
4/13/2004
4/22/2003
5/7/2002
5/22/2001
4/25/2000
5/26/1999
4/1/1998
7/1/1997
9/23/1996
7/1/1996
7/1/1995
7/1/1994
4/1/1993
3/20/1992
7/1/1991

1 page
1 page
1 page
1 page
1 page
1 page
1 page
1 page
i page
2 pages
1 page
1 page
1 page
1 page
1 page
1 page

https://app.sos. ky.goviftshow/(S(r5wifewibxsunkinohakn352))/default.aspx?path=fisearch&id=0278255&ct=09&cs=999998ce=A4Lb7CCAGK4sOxTEM. . 34
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 13 of 19 PageID#: 21
7/25/2019 Welcome to Fasttrack Organization Search

Articles of Incorporation 10/10/1990 1 page

hitpsJ/app.sos.ky.goviftshow/(S(r5wjfewibxsunkInohakn352))/default.aspx?path=fisearch&id=0278255&ct=09&cs=999998ce=A4Lb7hcC46k4soxTEmi... 4/4
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 14 of 19 PageID #: 22

7125f2019

Welcome to Fasttrack Organization Search

OLD COLONY INSURANCE SERVICE, INC.

General Information

Organization Number

Name

Profit or Non-Profit
Company Type
Status

Standing

State

File Date
Organization Date
Last Annual Report
Principal Office

Registered Agent

Authorized Shares

Current Officers

Individuals / Entities listed at time of formation

Images available online

President
Secretary

incorporator
Incorporator

0038671

OLD COLONY INSURANCE SERVICE, INC.

P - Profit

KCO - Kentucky Corporation
A - Active

B - Bad

KY

8/4/1964

8/4/1964

5/23/2018

P. O. BOX 9000
LEXINGTON, KY 405339000

SHANNON B. ARVIN
1900 CAMBRIDGE DRIVE
LEXINGTON, KY 40504

1000

Lowell Nicholas Strong
Deborah B. Durkin

WILLIAM A CARL

BURTON L KINCHELOE

tabbies’

EXHIBIT

3

 

Documents filed with the Office of the Secretary of State on September 15, 2004 or thereafter are available as scanned

images or PDF documents. Documents filed prior to September 15, 2004 will become available as the images are created.

Annual Report
Annual Report

Annual Report
Annual Report

Annual Report Amendment

Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Annual Report
Registered Agent

name/address change

httpsv/app.sos.ky.gov/Rshow/(S(jtkezxg3a5vf03exmmd1504n))/default.aspx?path=ftsearch&id=003867 1 &ct=09&cs=99999&ce=16C 1mEyBG6TBZhixx...

5/23/2018
5/8/2017
3/21/2016
6/18/2015
11/18/2014
4/17/2014
6/14/2013
5/15/2012
5/17/2011
6/25/2010
6/30/2009

7/1/2008

1 page
1 page
1 page
1 page
1 page
1 page
1 page
1 page
1 page
i page
2 pages

1 page

PDF

Uo jf
9 |S
m7

oO
OO
7

wo
OO
mn

TO
iO
m7

"oO
IO
mn

ro
\w]
rs

ro
1
aA

Be
O
i

IE 5
= 5% |

oO
7

"Oo

A

3
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 15 of 19 PagelID #: 23

7f25f2019 Welcome to Fasttrack Organization Search
Annual Report 6/25/2008 1 page PDE
Annual Report 6/19/2007 1 page PDE
Annual Report 6/20/2006 1 page tiff PDE
Amendment 2/23/2006 2 pages ti PDE
Annual] Report 6/30/2005 1 page tiff PDE
Annual Report 9/17/2003 1 page tiff PDE
Annual Report 9/17/2003 1 page tiff PDF
Annual Report 9/3/2003 1 page tiff PDE
Annual Report 9/23/2002 1 page tiff PDE
Annual Report 9/10/2001 1 page tiff PDE
Annual Report 7/20/2000 1 page tiff PDE
Annual! Report 8/18/1999 1 page ti PDE
Annual Report 7/28/1998 1 page tiff PDF
Annual Report 7/1/1997 1 page tiff PDF
Annual Report 7/1/1997 1 page tiff PDE
Annual Report 7/1/1996 1 page tiff PDE
Annual Report 7/1/1995 1 page tiff PDE
Annual Report 7/1/1994 1 page ti PDF
Annual Report 3/22/1993 1 page tiff PDE
Annual Report 7/1/1992 1 page tiff PDF
Annual Report 7/1/1991 1 page tiff DF
Annual Report 7/1/1990 2 pages tiff PDF
Annual Report 7/1/1989 1 page tiff PDF
Assumed Names
Activity History
Filing File Date Effective Date Org. Referenced
5/23/2018 5/23/2018
Annual report 3:33:35 PM 3:33:35 PM
5/8/2017 5/8/2017
Annual report 2:00:35 PM 2:00:35 PM
3/21/2016 3/21/2016
Annual report 3:02:32 PM 3:02:32 PM
6/18/2015 6/18/2015
Annual report 11:18:50 AM 11:18:50 AM
11/18/2014 11/18/2014
Amendment to annual report 11:02:39 AM 11:02:39 AM
4/17/2014 4/17/2014
Annual report 2:36:38 PM —«- 2:36:38 PM
6/14/2013 6/14/2013
Annual report 3:47:45 PM 3:47:45 PM
5/15/2012 5/15/2012
Annual report 11:56:18 AM 11:56:18 AM
5/17/2011 5/17/2011
Annual report 3:06:53 PM 3:06:53 PM
6/25/2010 6/25/2010
Annual report 8:56:53 AM 8:56:53 AM
6/30/2009
Annual report 3:57:56 PM 6/30/2009

hitps:/app.sos.ky.goviftshow/(S(jtkezxg3a5vi03exmmd1 504n))/defautt.aspx?pathoftsearch&id=003867 1 &ct=098&cs=99999&ce=I6C ImEyBG6TBZhixx... 2/3
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 16 of 19 PageID #: 24

T25f2019 Welcome to Fasttrack Organization Search
. 7/1/2008
Registered agent address change 1:17:16 PM 7/1/2008

6/25/2008 6/25/2008
2:08:42 PM 2:08:42 PM

6/19/2007 6/19/2007
9:35:57 AM 9:35:57 AM

6/20/2006
2:40:31 pm —«/ 20/2006

2/23/2006
3:36:57 PM

Annual report
Annual report
Annual report

Amendment - Increase number of shares 2/23/2006

Microfilmed Images

Microfilm images are not available online. They can be ordered by faxing a Request For Corporate
Documents to the Corporate Records Branch at 502-564-5687.

 

Annual Report 9/7/2004 1 page
Annual Report 9/17/2003 1 page
Annual Report 9/3/2003 1 page
Annual Report 9/23/2002 1 page
Annual Report 9/10/2001 1 page
Annual Report 7/20/2000 1 page
Annual Report 8/18/1999 1 page -
Annual Report 7/28/1998 1 page
Annual Report 7/1/1997 1 page
Annual Report 7/1/1996 1 page
Annual Report 7/1/1995 1 page
Annual Report 7/1/1994 1 page
Annual Report 3/22/1993 1 page
Annual Report 7/1/1992 1 page
Annual Report 7/1/1991 1 page
Annual Report 7/1/1990 2 pages
Annual Report 7/1/1989 i page
Statement of Change 1/20/1977 1 page
Annual Report 7/1/1965 16 pages
Articles of Incorporation 8/4/1964 6 pages

https //app.sos.ky.goviftshow/(S(jtkczxg3a5vf03exmmd1504n))/default.aspx?path=fisearch&id=003867 1 &ct=09&cs=99999&ce=I6C ImMEyBGETBZhixx... 3/3
Case 2:19-cv-00969-JDC-KK Document1-1 Filed 07/26/19 Page 17 of 19 PageID#: 25

 

 

 

Citation/Long Arm
IVAN VALDES LOPEZ 14° Judicial District Court
VS. 2019-002315 State of Louisiana
OLD COLONY INSURANCE SERVICE Parish of Calcasieu
THE STATE OF LOUISIANA
TO: HORD TRUCKING INC . PURSUANT TO LOUISIANA
7005 HORD ROAD LONG-ARM STATUTE

FLEMINGSBURG, KY 41041

Defendant in said suit:

YOU ‘ARE HEREBY CITED TO APPEAR before said Court, for said Parish, and to
comply with the demand in the petition of YAN VALDES LOPEZ against you, certified
copy of which petition accompanies this citation, or file your answers thereto in writing in
the office of the Clerk of Court, at the Courthouse, in the City of Lake Charles, in said
Parish, within thirty (30) days after the service hereof, under penalty of default.

**PETITION FOR DAMAGES FILED ON BEHALF OF IVAN VALDES LOPEZ, ET
AL)

Witness the Honorable Judges of said Court, at Lake Chatles, Louisiana, this 10TH day of
MAY, 2019.

Issued and delivered June 6, 2019

 

Byron Wilkinson
Deputy Clerk of Court

SOT a Nw renew wm center nne eee ne ee ee mew eee we een wccwerce

Received on the ___dayof =, and on the
20___, served the above named party as follows:

PERSONAL SERVICE on the party herein named

DOMICILIARY SERVICE on the party herein named by leaving the same at his domicile

in the parish in the hands of ,ap appareatly over the age of seventeen
years, living and residing in said domicile and whose name and other facts connected with this service, I learned
by interrogating the said person, said party herein being absent from his residence at the time of said service.

 

 

 

RETURNED:
PARISH OF this day of 20
SERVICE ~~ BY:
Deputy Sheriff
MILEAGE $

CALCASIEU CLERK-COST

A | JUL 17 2018 e#10:55:55
1 os @ .

Filing Date: ay 172039 120) AM Pay Tome 1 .

Case Ltumber: Wi 940OM5

Cescument Mame: EXHIBITS

  

NDER: COMPLETE THIS SECTION (rele De ar AL ie ecix ort elem ret) Tee aoe
Compiete tems 1, 2, and 3.
Print your name and eddress on the reversa

so that we can return the card to you.

Attach this card to the back of the maliplece,
er op.the front If soace permits. : .

    
     

 

iORD TRUCKING, INC.
‘005 HORD ROAD
‘LEMINGSBURG KY 41041

: |

 

 

 

 

 

aoa.
. Te O Pricrtty Mad Express®
LOCATED AAO OYE eS nny Becta FeeCame
9590 9402 4668 8323 7864 69 Pasticed Dabwry AX PeumPecebter ag Arm
Feticle Number Munster frm senton boo 1 Gant nary Raced Dey Di Sgunre Gorton Page ¥ of 1 ;

L6 2230 GOOL &b76 3746

ane

 

oe tet ere e ewe ewan esas teen eee nas eerce

 

EXHIBIT

Ly

———SS
CAE THO PORANOCE RRR UP eRba? F¥ew-o7/2619 Pave 20 gb aR anqID Ft: 20

3,
[1S

 

 

Citation
IVAN VALDES LOPEZ EM, 14° Judicial Discrict Comt
VS. 2019-02315 Cass State of Louisiana
OLD COLONY INSURANCE 2 SF Parish of Caleasien
SERVICE ee
THE STATE OF LOUISIANA .

TO: OLD COLONY INSURANCE
SERVICE
THROUGH ITS AGENT FOR
SERVICE OF LEGAL PROCESS:
. COMMISSIONER OF INSURANCE
1702 NORTH THIRD STREET
BATON ROUGE, LA 70802

 

Parish of East Baton Rouge, Louisiana, Defendant in said suic

YOU ARE HEREBY CITED TO APPEAR befoge said Court, for seid Parish, and to comply with he demand coouined in
the peddon of IVAN VALDES LOPEZ,ET AL (PETITION FOR DAMAGES) spsinst you, cestified copy of
which pecidon accompaniss this citation, or Hle your answers thereto jn writing in the office of the Clerk of Court, ot the
Courthouse, in che City of Lake Charles, in said Parish, within fifteen (15) days after the service hereof, under penalty of
default.

Wimess the Honorble Judges of said Court, at Lake Charles, Louisiana, this 10th day of May 2019,

Issued and delivered June 6, 2019

B :
Deputy Clerk of Court

7 auee eee ee 8 ee OE 8 ee BOO FT OSSS PSO RCC EO EH EE PR RR Ree a wes e Sere = eDOCS EES ORNS

 

Received oa the _ dayoF a ondon the dayof served the above named
pasty as follows:

PERSONAL SERVICE on the party herein named

DOMICILIARY SERVICE on the pasty herein named by beoving the same ot lis domicile

in the parish in the hands of a perecn apparently over the age of seventeen yeart, living acd reaiding in
said domicile and whose name and other facts connected with this service, J leamed by interrogating che sald person, sald party hecein
bemg absant fom his cesidence ot the tims Of said service,

RETURNED:

 

PARISH OF _ this day of 20
SERVICE. sO BY:
Depury Sheciff
MILEAGE
TOTAL $

] made service al the Loutsiana State Offica
In {he parish of East Baton Rouge, by handing

sald Copy on:

woh JUN 2 1 2019
“38 Kensow
| uy Meh MH
Deputy Sheriff of Esst Baton Rouge, LA

BOGS

PonyNo. POO!

SCANNED
YUL 42 208 ENA
Eig Di 4/0/19 AM = Page Count 1 EXHIBIT
Docrosn Name: Gtation

wet
oes! Pege 1 of 1 ; 5
Case 2:19-cv-00969-JDC-KK Document 1-1 Filed 07/26/19 Page 19 of 19 PageID#: 27

UNITED STATES DISTRICT COURT

WESTERN DISTRICT OF LOUISIANA — LAKE CHARLES DIVISION

IVAN VALDES LOPEZ and *
LENAY BIENES GARCIA, Individually, *
And on behalf of their minor child, * Civil Action No.:
IVANA BIENES LOPEZ *
Plaintiffs, *
*
versus *
* District Judge:
OLD COLONY INSURANCE SERVICE, *
HORD TRUCKING, INC. AND *
RAYMOND J. MOORE * Magistrate Judge:
Defendants. *
PKR IK RE KKKRERRREREREREERRR RRR RRR RRR EKER EKEREKKEKER
AFFIDAVIT

NOW COMES Stephanie Cooper, who is a person of full age and authority and works as
a legal assistant to Mr. Saporito at Leake & Andersson, LLP. Ms. Cooper states that she conferred
with the Clerk of Court on July 26, 2019. Her information is that there has been no service of

process on Mr. Raymond J. Moore.

 

 

EXHIBIT
(0

tabdbies*
